J-S78043-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,               :       IN THE SUPERIOR COURT OF
                                            :             PENNSYLVANIA
                    Appellee                :
                                            :
              v.                            :
                                            :
KENNETH A. WISE,                            :
                                            :
                    Appellant               :            No. 690 MDA 2014

                 Appeal from the Order entered on April 7, 2014
               in the Court of Common Pleas of Dauphin County,
                 Criminal Division, No. CP-22-SA-0000036-2008

BEFORE: GANTMAN, P.J., JENKINS and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                         FILED JANUARY 13, 2015

        Kenneth A. Wise (“Wise”), pro se, appeals from the trial court’s April 7,

2014 Order quashing his summary appeal of his conviction of abandonment

of a motor vehicle on a highway.1 We reverse the trial court’s April 7, 2014

Order, and remand for a trial de novo on Wise’s summary conviction.

        On August 27, 2007, Wise was issued a citation for abandoning his

vehicle on a highway. On February 13, 2008, following a summary trial, a

magisterial district judge found Wise guilty of this offense, and imposed

costs and fines. Wise timely filed a summary appeal of his conviction to the

Dauphin County Court of Common Pleas. The trial court conducted a trial de

novo on May 27, 2008, at which Wise failed to appear.            The trial court

affirmed Wise’s conviction, in abstentia, and imposed costs and fines.



1
    See 75 Pa.C.S.A. § 3712(a).
J-S78043-14


         On March 21, 2013, Wise received notification from the Dauphin

County Adult Probation and Parole Office that he had outstanding costs and

fines.    On April 3, 2013, Wise filed a Motion to set aside his summary

conviction, alleging that he did not receive notice of the trial de novo, and

was unaware of that proceeding until he received the letter regarding

outstanding fines and costs.     In response, the Commonwealth moved to

quash Wise’s Motion as untimely. On April 8, 2013, the trial court entered

an Order granting the Commonwealth’s Motion and quashing Wise’s Motion

as untimely.

         Wise thereafter appealed the trial court’s April 8, 2013 Order.   On

February 11, 2014, this Court reversed the trial court’s Order on the basis

that the evidence of record failed to establish that Wise received proper

notice of the May 27, 2008 trial de novo, and remanded for a trial de novo

on Wise’s summary conviction. See Commonwealth v. Wise, 97 A.3d 801

(Pa. Super. 2014) (unpublished memorandum).

         Following remand, the Commonwealth requested a hearing to present

evidence establishing that it had provided proper notice to Wise of the May

27, 2008 trial de novo. The trial court scheduled a hearing on the issue of

notice for March 31, 2014, to be immediately followed by a trial de novo on

Wise’s summary conviction. On March 31, 2014, the trial court conducted a

hearing on the notice issue, and determined that the Commonwealth had

provided proper proof of notice to Wise. See N.T., 3/31/14, at 1-11. On



                                   -2-
J-S78043-14


this basis, the trial court, without conducting a trial de novo on Wise’s

summary conviction, granted the Commonwealth’s renewed Motion to Quash

Wise’s summary appeal, and reinstated its prior Order affirming his

conviction and imposing costs and fines. See id. at 12; see also Trial Court

Order, 4/7/14, at 1.    Wise filed a timely Notice of Appeal and a court-

ordered Statement of Matters Complained of on Appeal.

      On appeal, Wise raises the following issues for our review:

      1. Whether [] the trial court [erred by] ignor[ing] the mandate
         of this Court directing it to hold a summary appeals
         hearing[?]

      2. Whether [] the trial court violated the court’s jurisdictional
         rule (law of the case) by ignoring this Court’s mandate
         directing it to hold a summary appeals hearing[?]

      3. Whether [] the Commonwealth has presented to the trial
         court [] any special circumstances that would permit the trial
         court [] to ignore this Court’s February 11, 2014 ruling[?]

      4. Whether [] the Commonwealth’s proof of service of the Notice
         of the March 31, 2014 summary appeal hearing is insufficient
         as a matter of law[?]

      5. Whether [] the Commonwealth’s conduct in this appeal merit
         [sic] sanctions[?2]

Brief for Appellant at 4-5 (capitalization omitted, footnote added).

      The law of the case doctrine refers to


2
  Wise failed to raise this issue in his Statement of Matters Complained of on
Appeal. Therefore, he has failed to preserve this issue for our review. See
Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998) (stating that if an
appellant is directed to file a concise statement of matters to be raised on
appeal pursuant to Pa.R.A.P. 1925(b), any issues not raised in that
statement are waived).


                                  -3-
J-S78043-14


      a family of rules which embody the concept that a court involved
      in the later phases of a litigated matter should not reopen
      questions decided . . . by a higher court in the earlier phases of
      the matter. Among the related but distinct rules which make up
      the law of the case doctrine are that: (1) upon remand for
      further proceedings, a trial court may not alter the resolution of
      a legal question previously decided by the appellate court in the
      matter….

      The various rules which make up the law of the case doctrine
      serve not only to promote the goal of judicial economy . . . but
      also operate (1) to protect the settled expectations of the
      parties; (2) to insure uniformity of decisions; (3) to maintain
      consistency during the course of a single case; (4) to effectuate
      the proper and streamlined administration of justice; and (5) to
      bring litigation to an end.

Ario v. Reliance Ins. Co., 980 A.2d 588, 599 (Pa. 2009).

      Because this Court previously determined that Wise was not provided

with proper notice of the May 27, 2008 trial de novo, the trial court violated

the law of the case doctrine by altering the resolution of this Court as to that

issue. See id. Additionally, the trial court erred by failing to conduct a trial

de novo on Wise’s summary conviction, as it was specifically directed to do

by a panel of this Court. See Commonwealth v. Wise, 97 A.3d 801 (Pa.

Super. 2014) (unpublished memorandum at 8). Accordingly, we reverse the

trial court’s April 7, 2014 Order, and remand for a trial de novo on Wise’s

summary conviction.

      Order reversed; case remanded for a trial de novo on Wise’s summary

conviction; Superior Court jurisdiction relinquished.




                                  -4-
J-S78043-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/13/2015




                          -5-